Case: 22-50172      Document: 00516542466         Page: 1    Date Filed: 11/11/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit
                                  No. 22-50172
                                Summary Calendar                             FILED
                                                                     November 11, 2022
                                                                        Lyle W. Cayce
   United States of America,                                                 Clerk

                                                             Plaintiff—Appellee,

                                       versus

   Jarod Richard Melancon,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 4:21-CR-507-1


   Before King, Higginson, and Willett, Circuit Judges.
   Per Curiam:*
          Jarod Richard Melancon, without a written plea agreement, pleaded
   guilty to drug trafficking and firearms charges, and the district court imposed
   a total sentence of 300 months of imprisonment. On appeal, Melancon
   contends that the district court plainly erred when calculating his guidelines


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-50172      Document: 00516542466           Page: 2    Date Filed: 11/11/2022




                                     No. 22-50172


   range by applying the two-level aggravating role enhancement in U.S.S.G.
   § 3B1.1(c). According to Melancon, the presentence report lacks factual
   predicates supporting that he either exercised control over others, including
   Nichole Sayre, or managed the criminal organization’s assets. He argues that
   applying the enhancement was clear or obvious error and that its effect on
   the calculation of his guidelines range satisfies plain error review.
          Generally, we review the finding of an aggravating role adjustment for
   clear error. United States v. Anguiano, 27 F.4th 1070, 1074-75 (5th Cir. 2022).
   The sentencing court may “draw reasonable inferences from the facts, and
   these inferences are fact-findings reviewed for clear error as well.” Id. at 1073
   (internal quotation marks and citation omitted). “A factual finding that is
   plausible based on the record as a whole is not clearly erroneous.” Id.
   (internal quotation marks and citation omitted).            However, because
   Melancon did not object to the § 3B1.1(c) enhancement in the district court,
   we review his challenges for plain error. See Anguiano, 27 F.4th at 1075.
          The district court did not err in applying the § 3B1.1(c) enhancement
   because the conclusion that Melancon exercised control over Sayre as a
   participant in the offense is plausible based on the record, which included
   evidence that Sayre helped Melancon distribute drugs and drug proceeds at
   his direction. See Anguiano, 27 F.4th at 1073; United States v. Turner, 319
   F.3d 716, 725 (5th Cir. 2003) (“When the evidence demonstrates that a
   defendant directed another in his drug trafficking activities, . . . sentence
   enhancement under § 3B1.1(c) is appropriate.”). Accordingly, the judgment
   of the district court is AFFIRMED.




                                          2